Citation Nr: 1015261	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-17 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1946 to March 
1947.  The Veteran died in February 2006.  The appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the RO 
in Muskogee, Oklahoma, which denied service connection for 
the cause of the Veteran's death.

In March 2010, the appellant testified at a videoconference 
hearing before the undersigned.  A transcript of the hearing 
has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims entitlement to service connection for 
the cause of the Veteran's death.  The Board finds that 
further action is required on this claim before it can be 
properly adjudicated. 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice should generally be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, VCAA notice must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

Here, the appellant was sent a March 2006 letter that 
satisfied the second notice element of Hupp but did not 
provide a statement of the conditions for which the Veteran 
was service connected at the time of his death or an 
explanation of the evidence required to substantiate a claim 
based on a condition not yet service connected.  Thus, the 
March 2006 letter did not satisfy the first and third notice 
elements under Hupp.  Therefore, this claim must be remanded 
in order to provide the appellant with a letter complying 
with the notice requirements set forth in Hupp and all other 
notice requirements under the VCAA.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In cause of death cases, a medical examination or opinion is 
necessary if there is competent evidence to establish the 
cause of death, an indication that the cause of death may be 
associated with service or a service connected disability, 
and insufficient medical evidence to render a decision on the 
claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 
(2007); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  

Here, the Veteran's February 2006 Certificate of Death 
reflects that the immediate cause of death was pulmonary 
fibrosis.  During the Veteran's life, service connection had 
been established for major depression, peripheral neuropathy 
of the right and left lower extremities, frostbite of the 
right and left hand, and frostbite of the right and left 
foot.  A March 2006 letter from a private physician, Dr. 
W.I., states that the Veteran's medical records indicate that 
his service-connected conditions aggravated his pulmonary 
fibrosis at the time of his death.  The letter further states 
that based upon the nature of frostbite residuals, which 
prevent adequate circulation of nerve and blood flow to the 
body, as well as the Veteran's mental health status and 
comorbid neuropathies, it is at least as likely as not that 
the Veteran's service connected conditions contributed to his 
death.  It is unclear what records Dr. W.I. reviewed prior to 
arriving at his conclusion.  Nevertheless, this letter 
constitutes competent evidence that the cause of death may be 
associated with service or a service-connected disability.  

The RO also obtained a June 2006 VA opinion stating that the 
Veteran's service-connected disabilities did not contribute 
to his death and were unrelated to pulmonary fibrosis.  
Although the examiner indicated that the claims file was 
reviewed, he did not provide a rationale for his opinion.  
See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008) (holding 
that the probative value of a medical opinion comes from its 
reasoning, and is not entitled to any weight if it contains 
only data and conclusions).

The Board finds that both opinions are insufficient for the 
purpose of making a decision on this claim.  On remand, an 
opinion should be provided which is supported by a thorough 
rationale for the conclusions reached.  In rendering this 
opinion, the VA physician should consider, among the rest of 
the evidence in the claims file, an April 2001 VA examination 
assessing the Veteran's frostbite injuries, a March 2002 
letter from Dr. R. describing the severity of the Veteran's 
service-connected disabilities, the hospice records, the 
March 2006 letter from Dr. W.I. and the June 2006 VA opinion.

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction 
(AOJ) should provide the appellant all 
notification required by the VCAA with 
respect to this claim.  Any notice given, 
or action taken thereafter, must comply 
with current, controlling legal guidance.  
Pursuant to Hupp, the notice must include 
(1) a statement of the conditions the 
Veteran was service-connected for at the 
time of his death; (2) an explanation of 
the evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  

2.  The AOJ should obtain a medical 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) that the Veteran's 
major depression, peripheral neuropathy of 
the right and left lower extremities, 
frostbite of the right and left hand, and 
frostbite of the right and left foot 
caused or contributed substantially or 
materially to his death or the pulmonary 
fibrosis from which he died according to 
the Certificate of Death, or whether such 
a relationship is unlikely (i.e., less 
than a 50:50 degree of probability).  

The entire claims file and a copy of this 
REMAND must be made available to the 
examiner.  The examiner must note in the 
opinion that the evidence in the claims 
file has been reviewed.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  

If the examiner is not able to provide an 
opinion without resorting to speculation, 
the examiner must state the reasons why 
such an opinion cannot be rendered.  In 
this regard, the examiner should state 
whether a definitive opinion cannot be 
provided because required information is 
missing or because current medical 
knowledge yields multiple possible 
etiologies with none more likely than not 
the cause of the claimed disability.  The 
examiner should be as specific as 
possible. 

3.  After the above development is 
completed as well as any other development 
that may be warranted, the AOJ should 
readjudicate the claim on the merits.  If 
the benefits sought are not granted, the 
appellant and her representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


